
	

113 HRES 747 IH: Expressing the sense of the House of Representatives that there be support for a referendum on the independence of the Kurdish region of Iraq.
U.S. House of Representatives
2014-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 747
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2014
			Mr. Rohrabacher (for himself, Mr. Duncan of Tennessee, Mrs. Lummis, Mr. Poe of Texas, Mr. Stockman, Mr. Duncan of South Carolina, Mr. Gohmert, Mr. Jones, Mr. Broun of Georgia, Mr. Long, and Mr. Hunter) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that there be support for a referendum on the
			 independence of the Kurdish region of Iraq.
	
	
		That it is the sense of the House of Representatives that—
			(1)there should be a referendum by the Kurdistan Regional Government of Iraq to determine whether
			 Kurdistan should become an independent and sovereign country by its
			 people; and
			(2)the United States Government should recognize and abide by the results of such a referendum.
			
